Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
*698IT IS HEREBY STIPULATED by and between the parties hereto, subject to the approval of the Court,
1. That the merchandise here involved consists of bicycles imported from Germany for the account of plaintiff herein under the entry enumerated above,
2. That said bicycles were appraised on the basis of statutory cost of production,
3. That the cost of materials and fabrication, manipulation, or other process employed in manufacturing or producing such or similar merchandise at a time preceding the date of exportation of the involved merchandise which would ordinarily permit the manufacture of production thereof in the usual course of business, plus the usual general expenses (not less than 10 per centum of such cost) in the case of such or similar merchandise, plus the cost of all containers and coverings, and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, and plus an addition for profit (not less than 8 per centum of the costs of materials and fabrication or manipulation and general expenses) equal to the profit which ordinarily is added to the cost of merchandise of the same general character by manufacturers or producers in the country of manufacture who are engaged in the manufacture of merchandise of the same class or kind equals
U. S. $14.73 each, plus cost of packing as invoiced.
4. That the reappraisement appeal herein may be submitted upon this stipulation.
On the agreed facts I find the cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was United States dollars 14.73 each, plus cost of packing, as invoiced.
Judgment will be entered accordingly.